IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10687
                         Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

KERRY BLAKE LONG,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:94-CV-100-J
                       - - - - - - - - - -

                            April 02, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Kerry Long, prisoner # 21772-077, appeals the district

court’s denial of his 28 U.S.C. § 2255 motion.      He argues that he

should have begun serving his federal sentence for theft of

government property before serving his Oklahoma state sentence

for sexual activity with a minor.    He was convicted and sentenced

on the state charge after the issuance of his federal sentence.

He also argues that, because the federal sentencing court did not




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10687
                                -2-

specify that his federal sentence should run consecutively to his



yet to be imposed state sentence, the sentences should be

presumed to run concurrently.

     Long’s arguments are foreclosed by this court’s decision in

Causey v. Civiletti, 621 F.2d 691, 692-94 & ns.2 & 3 (5th Cir.

1980).   His motions for appointment of appellant counsel and to

supplement the record with additional evidence are DENIED.

     AFFIRMED.